Citation Nr: 0907555	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  06-20 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for residuals of a left 
shoulder injury.

4. Entitlement to service connection for a left knee 
disorder.

5. Entitlement to service connection for status post anterior 
cervical fusion, claimed as residuals of a back injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to 
August 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.

In January 2009, the Veteran and his spouse testified at a 
personal hearing before the undersigned, via videoconference.  
A transcript of the hearing is associated with the claims 
file.

The Board notes that the Veteran claimed service connection 
for a back injury and has submitted substantial medical 
evidence and statements in relation to his lumbar spine.  
However, although the RO adjudicated the issue of service 
connection for a back injury in relation to a current 
cervical spine disorder, the RO did not address the issue of 
service connection for a back injury in relation to a lumbar 
spine disorder.  Accordingly, the Board refers a claim of 
entitlement to service connection for a lumbar spine disorder 
to the RO for appropriate action.




FINDINGS OF FACT

1. Bilateral hearing loss was not present in service, 
manifested within one year of the Veteran's discharge from 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service.

2.  Tinnitus was not present in service, or shown to be 
causally or etiologically related to any disease, injury, or 
incident in service.  

3. The medical evidence does not demonstrate that the Veteran 
has a current disability of the left shoulder.

4. The medical evidence does not demonstrate that the Veteran 
has a current disability of the left knee.

5. Status post anterior cervical fusion was not present in 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by the Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2. Tinnitus was not incurred in or aggravated by the 
Veteran's active duty military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).

3. Residuals of a left shoulder injury were not incurred in 
or aggravated by the Veteran's active duty military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).
 
4. A left knee disorder was not incurred in or aggravated by 
the Veteran's active duty military service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).

5. Status post anterior cervical fusion was not incurred in 
or aggravated by the Veteran's active duty military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.

The Board notes that, in Pelegrini v. Principi, the Court 
held that VA must request that the claimant provide any 
evidence in her possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  18 Vet. App. 112 (2004).  
Nevertheless, during the course of the appeal, 38 C.F.R. § 
3.159(b) was revised to eliminate the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini, effective 
May 30, 2008).  Thus, any defect in notice as to this element 
is considered harmless.  
VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini.  In this case, the Veteran was 
provided with a VCAA notification letter in June 2004, prior 
to the initial unfavorable AOJ decision issued in December 
2004.  

The Board observes that the pre-adjudicatory VCAA notice 
issued in June 2004 informed the Veteran of the type of 
evidence necessary to establish service connection, how VA 
would assist him in developing his claims, and his and VA's 
obligations in providing such evidence for consideration.  
With regard to the notice requirements under Dingess/Hartman, 
a March 2006 letter provided notice as to the substantiation 
of disability ratings and effective dates.  The Board 
acknowledges the defective timing of this notice, but finds 
no prejudice to the Veteran as a result.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  However, as the Board 
herein concludes that the preponderance of the evidence is 
against the Veteran's service connection claims, all 
questions as to the assignment of disability ratings and 
effective dates are rendered moot.  Therefore, the Board 
finds that the Veteran was provided with all necessary notice 
under VCAA prior to the initial adjudication of his claims. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, private medical records, and the 
report of a November 2005 VA audiological examination was 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claims.  
The Board notes that the Veteran testified as to treatment by 
a chiropractor in 1963; however, he did not provide these 
records or identify their location so that VA could request 
them.  As the Court stated in Wood v. Derwinski, "[t]he duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  1 Vet. App. 
190, 193, reconsidered, 1 Vet. App. 406 (1991); see also 
Wamhoff v. Brown, 8 Vet. App. 517 (1996).  Additionally, the 
Board notes that the Veteran authorized release of records 
from Beltone Hearing Aids dated from 1996 to 1998.  Beltone 
responded that they did not treat the Veteran between 1996 
and 1998.  Therefore, in the present case, the Board 
determines that VA is not obligated to further pursue the 
records identified by the Veteran.  Thus, the Board finds 
that VA satisfied its duty to assist the Veteran in 
attempting to obtain available, relevant records.
 
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claims.  In this case, the Board 
finds that a current VA examination to determine whether the 
Veteran has a left shoulder disorder, left knee disorder, or 
anterior cervical fusion as a result of his military service 
is not necessary to decide his claims.  The medical records 
associated with the claims file do not contain any diagnosis 
or complaint of a left shoulder or left knee disorder.  
Therefore, without evidence of a current diagnosis relevant 
to the left shoulder or left knee, the Board finds that a VA 
examination is not necessary in order to assess etiology of 
these claimed disorders.  

As for the Veteran's cervical fusion, any current medical 
opinion linking such disability to the Veteran's military 
service would necessarily be based upon the unsubstantiated 
history provided by the Veteran decades following his 
discharge from service.  Additionally, VA's duty to provide a 
VA examination attaches only when the record lacks evidence 
to decide the Veteran's claim and there is evidence not only 
of a current disability and an in-service event, injury, or 
disease, but also some indication that the claimed disability 
may be associated with the established event, injury, or 
disease.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Although the Veteran has provided 
testimony as to an incident in service that injured his neck 
and has submitted a medical opinion with respect to the 
etiology of the Veteran's low back disorder, he has submitted 
no competent medical evidence suggesting a causal connection 
between his current cervical spine fusion and that incident.  
Based on this analysis, the Board concludes that examinations 
are not necessary as there is sufficient medical evidence 
upon which the Board may base its decision on the Veteran's 
left shoulder, left knee, and cervical spine claims. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be 
accomplished through statutory presumption or through 
affirmative evidence that shows inception or aggravation 
during service, or that otherwise indicates a direct 
relationship between service and the current disability.  38 
C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including certain chronic diseases, 
including organic diseases of the nervous system, to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an 
October 4, 1995 opinion, VA's Under Secretary for Health 
determined that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.  
 
A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the secretary shall give the benefit of the doubt 
to the claimant.  38  U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Bilateral hearing loss and tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for 
a hearing loss where the Veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss that first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

The Veteran contends that his current bilateral hearing loss 
and tinnitus are residuals of noise exposure while in 
service.  As such, he claims that service connection is 
warranted for his bilateral hearing loss and tinnitus.

The Board observes that the Veteran has reported acoustic 
trauma in the military while serving in the infantry as a BAR 
man.  Although the Veteran's service treatment records do not 
contain any documentation as to noise exposure, the Veteran 
is competent to describe the nature and extent of his in-
service noise exposure and such is consistent with his 
military occupational specialty as a light weapons 
infantryman, as noted in his service records.  See 38 C.F.R. 
§ 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

The Veteran's service treatment records are negative for 
complaints, treatment, or diagnosis pertinent to hearing 
difficulty.  However, post-service records demonstrate 
diagnoses of bilateral hearing loss and tinnitus.  
Specifically, a letter received from Beltone in July 2004 and 
an August 2002 audiogram demonstrated bilateral high 
frequency hearing loss that was moderately severe to severe.  
Additionally, a November 2005 VA examination report reveals a 
diagnosis of bilateral normal sloping to moderately severe 
high frequency sensorineural hearing loss.  At this 
examination, pure tone thresholds, in decibels, were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
50
55
70
LEFT
20
20
60
65
70

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 80 percent in the left ear.  
Based on the above, the Board finds that the contemporary 
medical evidence demonstrates a current bilateral hearing 
loss as defined by 38 C.F.R. § 3.385.  Also, tinnitus is 
readily observable by laypersons and does not require medical 
expertise to establish its existence.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Therefore, the Veteran is 
competent to describe his tinnitus symptomatology and such 
subjective complaints are documented in the medical evidence 
of record, to include the November 2005 VA examination 
report.  As a result, the Board finds that the Veteran has a 
current diagnosis of tinnitus.  

Nevertheless, there is no competent medical evidence 
associating the Veteran's current bilateral hearing loss and 
tinnitus with his military service.  Initially, the Board 
observes that there is no medical evidence reflecting that 
the Veteran manifested hearing loss to a degree of 10 percent 
within one year following his service discharge in August 
1961.  Thus, presumptive service connection is not warranted 
for bilateral hearing loss.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309. 

With respect to direct service connection, the Board notes 
that while the Veteran has a current diagnosis of hearing 
loss and tinnitus and is competent to describe his in-service 
noise exposure, the record shows no complaint or diagnosis of 
either disability during active service or for many years 
thereafter.  The first date associated with hearing loss is 
August 2002, and the first complaint of tinnitus was the 
Veteran's April 2004 application for benefits.  Thus, the 
earliest date of record related to these claims is 41 years 
after the Veteran's discharge from service.  The lapse in 
time between service and the first complaints and diagnoses 
weighs against the Veteran's claims.  The Board may, and 
will, consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the Veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

Additionally, at the November 2005 VA examination, the VA 
examiner noted both the Veteran's in-service infantry 
training with rifles and other weapons and his post-service 
occupational noise exposure while farming.  She then opined 
that the Veteran's sensorineural hearing loss is consistent 
with noise exposure; however, she stated that, with normal 
hearing at service discharge, the hearing loss is not related 
to service, but to the Veteran's occupational noise exposure.  
With regard to the tinnitus, the examiner noted that the 
Veteran reported the onset of tinnitus in 1970, and on that 
basis, she opined that the tinnitus was less likely related 
to service.  

The Board observes that the Veteran's spouse testified that 
his tinnitus was present at the time they met in October 
1961.  However, the Board notes that the Veteran's spouse is 
not competent to testify to the Veteran's tinnitus 
symptomatology as it is not readily observable to anyone 
other than the Veteran.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  

Further, although the veteran is competent to describe his 
symptomatology, his contentions are still subject to a Board 
analysis of credibility.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-
193 (1992).  In this case, the Board finds that, to the 
extent the Veteran is asserting continuity of symptomatology 
of tinnitus since service, the Board determines that these 
claims are not credible.

The Board may not discount the veteran's assertions merely 
because he is an interested party.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  Nor can the Board 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence, but 
the Board must consider the credibility of the lay evidence 
in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  Nevertheless, the Board again notes that the Veteran 
stated at the November 2005 VA examination that the tinnitus 
began in 1970, and there is no evidence except his spouse' 
testimony that relates an earlier onset.  In fact, several VA 
treatment records, dated between March 2004 and December 
2004, indicate that the Veteran denied having tinnitus.  In 
light of these inconsistencies, the Board finds any 
assertions on the Veteran's part that his tinnitus has been 
present since discharge to not be credible, and thus, not 
probative.

Consequently, the only competent and probative evidence 
addressing the relationship between the Veteran's tinnitus 
and bilateral hearing loss and his time in service is 
negative.  Absent competent evidence in favor of a nexus, the 
Board concludes that service connection for bilateral hearing 
loss and tinnitus is not warranted.  

Left shoulder, left knee, and anterior cervical fusion

The Veteran contends that he injured his left knee, left 
shoulder, and neck in service when he fell during a training 
exercise in Germany, wearing full field gear.  Thus, he 
argues that service connection is warranted for disorders of 
the left shoulder and left knee and for his anterior cervical 
fusion. 

Initially, the Board observes that the Veteran's service 
treatment records are silent as to any injury of the left 
shoulder, left knee, or cervical spine.  The Board takes note 
of the Veteran's statements and those of his fellow service 
member as to the purported incident in service; however, 
these statements are not competent evidence as to the nature 
of the injuries sustained.  

Moreover, the post-service medical evidence does not reflect 
that the Veteran has a current disorder of either the left 
shoulder or left knee.  Post-service VA treatment records do 
not document any complaint, treatment, or diagnosis for 
either the left shoulder or left knee.  Thus, the only 
evidence that the Veteran has a disorder of the left shoulder 
or left knee is the Veteran's own statements, which are not 
competent evidence of a diagnosis.  Where there is no 
disability, there can be no entitlement to compensation.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).   Absent competent 
evidence indicating that the Veteran has a current diagnosis 
of a left shoulder or left knee disorder, service connection 
must be denied.

As for the Veteran's cervical spine disorder, the medical 
evidence reflects that the Veteran has a current diagnosis 
related to his cervical spine.  Specifically, private 
treatment records reveal that the Veteran was diagnosed with 
diffuse degenerative disc disease, most prominent at C5-6 in 
December 1993, for which he underwent an anterior cervical 
fusion in January 1994.  Thus, the Board finds that the 
Veteran has a current diagnosis of a cervical spine disorder.

However, the record is devoid of competent medical evidence 
relating the Veteran's current cervical spine disorder to his 
military service.  In this regard, the Board notes with 
interest that the Veteran has submitted a statement by a 
private chiropractor, JN, who opines that the Veteran's low 
back disorder is consistent with an injury that was sustained 
in service; however, the Veteran has not submitted similar 
evidence in relation to his cervical spine.  Without 
competent evidence that the Veteran's current cervical spine 
disorder is related to an incident in military service, his 
claim must be denied.    

III. Other considerations

The Board has considered the Veteran's own statements in 
support of his claims.  However, the Veteran is not competent 
to provide a diagnosis or etiology with respect to his 
claimed disorders.  Laypersons are competent to speak to 
symptomology when the symptoms are readily observable, but 
only those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the question 
of diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu at 494.   Thus, the only evidence 
that the Veteran has a disorder of the left shoulder and left 
knee or that his bilateral hearing loss, tinnitus, and an 
anterior cervical fusion that are a result of his military 
service, is his own statements.  Absent competent and 
probative evidence that the Veteran has bilateral hearing 
loss, tinnitus, residuals of a left shoulder injury, a left 
knee disorder, or anterior cervical fusion that is a result 
of his military service, service connection is not warranted 
for these disorders.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as there is no competent 
medical evidence in favor of the Veteran's claims, the 
preponderance of the evidence is against the Veteran's claims 
for service connection.  Therefore, the benefit of the doubt 
doctrine is not applicable in the instant appeal, and his 
service connection claims must be denied.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  

Service connection for residuals of a left shoulder injury is 
denied.

Service connection for a left knee disorder is denied.  

Service connection for status post anterior cervical fusion 
is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


